                                                              USDC-SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC#:
                                                              DATE FILED: \J (3 ( (     4
 RASHEEM THOMAS,

                              Plaintiff,
                                                                 No. 19-CV-2593 (RA)
                         V.
                                                                         ORDER
 3M COMPANY and AERO
 TECHNOLOGIES, ETC.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On November 22, 2019, Plaintiff requested to unseal this action. Plaintiffs request is

granted.

         If Plaintiff intends to continue this action against Defendants, Plaintiff must serve a

complaint on Defendants pursuant to Federal Rule of Civil Procedure 4.

SO ORDERED.

Dated:      December 3, 2019
            New York, New York

                                                    Rcfun;Abrams---==~~~=
                                                    United States District Judge
